State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 3, 2016                     521369
________________________________

WELLS FARGO BANK, N.A.,
                    Respondent,
      v
                                            MEMORANDUM AND ORDER
RICHARD ADICKES, Also Known as
   RICHARD J. ADICKES, et al.,
                    Appellants,
                    et al.,
                    Defendants.
________________________________


Calendar Date:   January 5, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


     Russell A. Schindler, Kingston, for appellants.

      Reed Smith, LLP, New York City (Joseph B. Teig of counsel),
for respondent.

                             __________


Clark, J.

      Appeal from an order of the Supreme Court (Work, J.),
entered May 1, 2015 in Ulster County, which granted plaintiff's
motion for an order of reference.

      In November 2008, defendants Richard Adickes and Debra
Adickes (hereinafter collectively referred to as defendants)
executed a note that was secured by a mortgage on real property
located in Ulster County. The note was subsequently assigned to
plaintiff, and the assignment was filed with the Ulster County
Clerk in February 2012. In August 2013, plaintiff commenced the
instant mortgage foreclosure action against, among others,
defendants. Three court conferences were held and, at each
                                -2-                  521369

conference, Supreme Court stayed the action for a period of time
with the final stay expiring on October 31, 2014. In March 2015,
following defendants' default in answering the complaint,
plaintiff moved for an order of reference. In opposition to
plaintiff's motion, defendants argued that Supreme Court should
dismiss the complaint as abandoned pursuant to CPLR 3215 (c).
Supreme Court rejected defendants' claim and granted plaintiff's
motion for an order of reference. Defendants now appeal.

      Initially, as before us, defendants do not reiterate the
argument raised in opposition to plaintiff's motion before
Supreme Court.1 Instead, for the first time on appeal,
defendants improperly advance a new argument (see Rentways, Inc.
v O'Neill Milk & Cream Co., 308 NY 342, 349 [1955]), an argument
we therefore decline to consider (see Albany Eng'g Corp. v Hudson
River/Black Riv. Regulating Dist., 110 AD3d 1220, 1222 [2013]).
In any event, were we to address the merits, we would nonetheless
find that the court-ordered stays constitute sufficient cause for
plaintiff's failure to seek a default judgment within one year of
defendants' failure to answer or otherwise appear in this action
(see CPLR 3215 [c]; 22 NYCRR 202.12-a [c] [7]; PHH Mtge. Corp. v
Davis, 111 AD3d 1110, 1113 [2013], lv dismissed 23 NY3d 940
[2014]).

        McCarthy, J.P., Egan Jr. and Lynch, JJ., concur.


        ORDERED that the order is affirmed, with costs.



                               ENTER:




                               Robert D. Mayberger
                               Clerk of the Court


    1
        As such, this argument is deemed abandoned (see Science
Applications Intl. Corp. v Environmental Risk Solutions, LLC, 132
AD3d 1161, 1163 n 1 [2015]).